Opinion by
Beaver, J.,
The appellant company, in the exercise of the right of eminent domain conferred upon it by the act of May 29, 1885 *650(P. L. 29), constructed a pipe line across the farm of the appellee. In doing so, it crossed at right angles and connected with a pipe line laid several years previously by the Chartiers Valley Gas Co., whose rights it had acquired. At the crossing of the two lines gates or valves were constructed for turning the gas from the one line into the other and in order to enable them to operate these valves conveniently, boxes of heavy planking extending above the surface of the ground were inserted. The complaint of the appellant in its two assignments of error is that witnesses were allowed to consider the inconvenience occasioned by these boxes, erected upon the right of way of the old line, as constituting an element of damage in the erection of the.new line.' The manner in which the pipes of natural gas companies are to be buried on farm lands is distinctly provided for in the act of May 29, 1885, supra. The original line of pipe, in itself considered and for the uses and purposes for which it was originally laid, would not require the gates or valves rendered necessary or convenient by the construction of the second line, and they could not, therefore, have been considered as an element of damage by the viewers who made the estimate of damages sustained by the construction of the former by the Chartiers Valley Gas'Company. The construction and maintenance of these boxes with their elevation above the ground being occasioned by the laying of the second line, and the convenient use of the same in connection with the original line laid by the Chartiers Valley Gas Company, were legitimately considered in fixing the amount of damages sustained by the construction of the new line, and the evidence was, therefore, competent and relevant and was properly admitted. It can hardly be said that an analogy exists between the right of way of a railroad company and that of a natural gas company. The former is almost necessarily exclusive. The latter, from the very terms' of the right granted by the act of assembly, is not so, and is not intended to interfere with the ordinary use of farm land by the owner thereof. The evidence tended to show such an interference, not by reason of the laying of the first line, but by the erection of the boxes made necessary as is admitted by the erection of the second line. We see no error in the admission of the testimony complained of and the judgment is therefore affirmed.